Case 1:18-cv-00846-LMB-TCB Document 110 Filed 04/19/19 Page 1 of 2 PageID# 3225



                        IN THE UNITED STATE DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

  JOHN DOE 2, by and through his father and
  next friend, JOHN DOE 1,
                 Plaintiffs,                        Civil Action No. 1:18-cv-00846
          v.                                        Judge Leonie M. Brinkema
  THE FAIRFAX COUNTY SCHOOL BOARD,
                 Defendant.

               PLAINTIFFS’ CORRECTED MOTION FOR LEAVE TO MANUALLY FILE
                     EXHIBITS 1 AND 2 TO DECLARATION OF JOHN DOE 1

        Plaintiffs respectfully request leave to manually file a DVD containing Exhibits 1 and 2 to

 the Declaration of John Doe 1 (Doc. No. 107-2) in support of their response to the Board’s motion

 for summary judgment (Doc. No. 106). The disk contains the following publicly available videos:

                Ex. 1: Video of WUSA 9 news segment regarding girls’-basketball scandal:
                    “Feds investigating Virginia school after sex harassment complaints against
                    coach: ‘Nothing was done.’” (Jan. 4, 2018) (first video) (available at
                    https://www.wusa9.com/article/news/local/virginia/feds-investigating-virginia-
                    school-after-sex-harassment-complaints-against-coach/65-504918719)
                Ex. 2: Videos regarding girls’-basketball scandal and aftermath:
                    “Feds investigating Virginia school after sex harassment complaints against
                    coach: ‘Nothing was done.’” (Jan. 4, 2018) (second video) (available at
                    https://www.wusa9.com/article/news/local/virginia/feds-investigating-virginia-
                    school-after-sex-harassment-complaints-against-coach/65-504918719)
                    “More evidence surfaces against coach in sexual harassment case.” (Jan. 8, 2018)
                    (available at https://www.wusa9.com/article/news/local/burke/more-evidence-
                    surfaces-against-coach-in-sexual-harassment-case/65-506299448)

                    “Lake Braddock principal retiring following federal investigation into sex
                    harassment by coach.” (Feb. 2, 2018) (available at
                    https://www.wusa9.com/article/news/local/virginia/lake-braddock-principal-
                    retiring-following-federal-investigation-into-sex-harassment-by-coach/65-
                    513958354)

                    “Lake Braddock Secondary School principal out amid federal Title IX
                    investigation.” (Feb. 2, 2018) (available at http://www.fox5dc.com/news/local-



                                             Page 1 of 2
Case 1:18-cv-00846-LMB-TCB Document 110 Filed 04/19/19 Page 2 of 2 PageID# 3226



                              news/lake-braddock-secondary-school-principal-out-amid-federal-title-ix-
                              investigation)

                              “Fairfax County schools expands principal search in the wake of harassment
                              controversy.” (Nov. 29, 2018) (available at http://www.fox5dc.com/news/local-
                              news/fairfax-county-schools-expands-principal-search-in-the-wake-of-
                              harassment-controversy)1

     Respectfully submitted,

     THE CHANDRA LAW FIRM LLC                                UNGVARSKY LAW, PLLC

      /s/Subodh Chandra                                      /s/ Edward J. Ungvarsky
     Subodh Chandra, admitted pro hac vice                   Edward J. Ungvarsky (VSB # 83014)
     Donald Screen, admitted pro hac vice                    114 North Alfred Street
     Ashlie Case Sletvold, admitted pro hac vice             Alexandria, VA 22314
     Patrick Kabat, admitted pro hac vice                    571/207-9710
     The Chandra Law Building                                ed@ungvarskulaw.com
     1265 West Sixth Street, Suite 400
     Cleveland, OH 44113
     216/578-1700
     Subodh.Chandra@ChandraLaw.com
     Donald.Screen@ChandraLaw.com
     Ashlie.Sletvold@ChandraLaw.com
     Patrick.Kabat@ChandraLaw.com

     Counsel for Plaintiffs

                                              CERTIFICATE OF SERVICE

 I certify that I filed the above document using the Clerk’s electronic-filing system, which will send
 notification to all counsel of record, on this 19th day of April, 2019.

 /s/ Edward J. Ungvarsky
 Counsel for Plaintiffs




 1
  In drafting, counsel mistakenly included that Defendant’s counsel objected to the motion and had
 agreed to its being heard on its paper. That sentence was a typographical error. The motion is
 noticed for hearing on May 3, 2019 at 10:00 am., as indicated by the accompanying Notice of
 Hearing.


                                                      Page 2 of 2
